 

Exhibit 10.3

 

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 



SIGN AND RETURN ALL PAGES TO CIRM    CLIN2-08334

 

NOTICE OF AWARD – CLIN 2: CIRM Clinical Trial Stage Projects

California Institute for Regenerative Medicine

 

Issue Date: June 16, 2016

 

Award Number: CLIN2-08334 Project Period Start: 04/01/2016 Awardee Name:
Capricor, Inc Project Period End (estimated): 10/31/2018 Awardee ID:
PR-Y0027A-LA     Principal Investigator: Deborah Davis Ascheim Total Award
Amount: $3,376,259         Project Title: Phase I/II clinical trial known as
“HOPE-Duchenne” using allogeneic cardiosphere-derived cells (CDC’s, CAP-1002) to
treat patients with Duchenne muscular dystrophy (DMD) associated cardiomyopathy

 

Authorized Organizational Official and Address: Official and Address to Receive
Payments:

AJ Bergmann

VP of Finance

8840 Wilshire Blvd. 2nd Floor

Beverly Hills, CA 90211

AJ Bergmann

8840 Wilshire Blvd., #2nd Floor

Beverly Hills, CA 90211

 

The California Institute for Regenerative Medicine (CIRM) hereby awards the
amount of $3,376,259 to Capricor, Inc (Awardee ID: PR-Y0027A-LA) in support of
the above referenced project. This award is made pursuant to the California Stem
Cell Research and Cures Act (Health and Safety Code section 125290.10 et. seq.)
and is subject to terms and conditions referenced below. (Capitalized terms are
defined in the CIRM Grants Administration Policy for Clinical Stage Projects
(GAP), a copy of which may be found on the CIRM website at:
https://www.cirm.ca.gov/sites/default/files/files/funding_page/CIRM_Grants_Administration_Policy_for_Clinical_Stage_Projects.pdf.

 

In accepting this Award, the Awardee warrants to CIRM that any funds expended
under the Award will be for the purposes set forth in the approved Application
and agrees to comply with all applicable CIRM regulations and standards.

 

To accept this Award, the Principal Investigator and Authorized Organizational
Official must sign and return this Notice of Award (NOA) to CIRM by June 20,
2016. Payment will be issued only after the fully signed NOA is received by
CIRM. Award funds will be sent to the organization’s address listed above under
Official and Address to Receive Payments unless an updated address is provided
in the box below. If the Applicant cannot accept the award, including the legal
obligation to perform in accordance with the provisions of this NOA, it should
notify CIRM immediately.

 

If you have any questions about this award, please contact the CIRM staff
referenced on page 4.

 

  Updated Address to Receive Payments:

 

/s/ Romona Doyle, MD

Ramona Doyle, MD

Vice President, Therapeutics

California Institute of Regenerative Medicine

 

AWARD ACCEPTANCE: The Principal Investigator and Authorized Organizational
Official must sign below and return the entire NGA to CIRM to accept the Award.

 

 

 

  

    Principal Investigator   Authorized Organizational Official Name   Deborah
Davis Ascheim   AJ Bergmann Signature   /s/ Deborah Davis Ascheim   /s/ AJ
Bergmann Date   6/17/16   6/17/16

SIGN AND RETURN ALL PAGES TO CIRM CLIN2-08334

 

TERMS AND CONDITIONS:

 

A.This award is based on the application submitted to CIRM, and as approved by
the Application Review Subcommittee of the Independent Citizens' Oversight
Committee (ICOC) on the above-titled project and is subject to the terms and
conditions incorporated either directly or by reference in the following:

 

1.The California Stem Cell Research and Cures Act (Health and Safety Code
Section 125290.10 et. seq.) and regulations adopted by the ICOC.

 

2.The CIRM Grants Administration Policy for Clinical Stage Projects (Title 17,
California Code of Regulations, Section 100503), CIRM Intellectual Property
Policy and Revenue Sharing Requirements for Non-Profit and For-Profit Grantees
(Title 17, California Code of Regulations. Sections 100600-100611), the CIRM
Medical and Ethical Standards Regulations (Title 17, California Code of
Regulations, Sections 100010-1000120), and any subsequently adopted or amended
applicable regulations.

 

3.For purposes of the CIRM Intellectual Property Policy and Revenue Sharing
Requirements for Non-Profit and For-Profit Grantees (Title 17, California Code
of Regulations. Sections 100600-100611), the term “CIRM-Funded Technology” shall
mean the intra-coronary infusion of the allogenic cardiosphere-derived cell
product known as CAP-1002 in patients who are being treated for Duchenne
muscular dystrophy-associated cardiomyopathy.

 

4.The terms and requirements detailed in CLIN 2: CIRM Clinical Trial Stage
Projects.

 

5.The Operational Milestones (OM) and Suspension Events set forth in Appendix A
to this NOA.

 

6.The Communications Plan set forth in Appendix B to this NOA.

 

7.Budget and payment detail set out below in “Award Detail.”

 

8.The Loan Election Agreement executed by the parties.

 

B.Noncompliance: If CIRM determines, in its sole discretion, that Awardee has
not complied with the terms and conditions of this award, CIRM may suspend or
permanently cease Disbursements, or pursue other remedies as allowed by law as
indicated in section V.J, Failure of Compliance and Award Termination, of the
GAP.

 

Please check the following website for updated policy documents:
http://www.cirm.ca.gov/cirm-operations/Regulations





 

 Page 2 of 8 

 

 

AWARD DETAIL (U.S. Dollars):

 

   Budget        Total CIRM-Funded Direct Project Costs  $2,850,716         CIRM
Facilities Costs  $525,543  CIRM Indirect Costs  $0         TOTAL CIRM BUDGET 
$3,376,259         TOTAL AWARDEE CO-FUNDING  $2,254,032 

 

SIGN AND RETURN ALL PAGES TO CIRM     CLIN2-08334

 

DISBURSEMENT SCHEDULE:

 

Payment #  Schedule Date  Amount  1  Upon fully executed agreement […***…] 
$2,000,000  2  Upon completion of OM #1 […***…]  $1,100,000  3  Upon completion
of OM #2 […***…]  $276,259 

 

*Any interest accrued by the Awardee from the Award payments must be used for
the CIRM Clinical Trial Stage Projects.

 

PROGRESS & FINANCIAL REPORTS SCHEDULE

 

Report Type   Report Period   Due Date Quarterly Progress Report   Year 1 Q1
 (04/01/2016 - 06/30/2016)   […***…] Quarterly Financial Report   Year 1 Q1
 (04/01/2016 - 06/30/2016)   […***…] Quarterly Progress Report   Year 1 Q2
 (07/01/2016 - 09/30/2016)   […***…] Quarterly Financial Report   Year 1 Q2
 (04/01/2016 - 09/30/2016)   […***…] Quarterly Progress Report   Year 1 Q3
 (10/01/2016 - 12/31/2016)   […***…] Quarterly Financial Report   Year 1 Q3
 (04/01/2016 - 12/31/2016)   […***…] Quarterly Progress Report   Year 1 Q4
(01/01/2017 - 03/31/2017)   […***…] Operational Milestone Progress Report  
Operational Milestone (OM) #1   […***…] Quarterly Financial Report   Year 1 Q4
 (04/01/2016 - 03/31/2017)   […***…] Operational Milestone Financial Report  
Operational Milestone (OM) #1   […***…] Quarterly Progress Report   Year 2 Q1
 (04/01/2017 - 06/30/2017)   […***…] Quarterly Financial Report   Year 2 Q1
 (04/01/2016 - 06/30/2017)   […***…] Quarterly Progress Report   Year 2 Q2
 (07/01/2017 - 09/30/2017)   […***…] Quarterly Financial Report   Year 2 Q2
 (04/01/2016 - 09/30/2017)   […***…] Quarterly Progress Report   Year 2 Q3
 (10/01/2017 - 12/31/2017)   […***…] Quarterly Financial Report   Year 2 Q3
 (04/01/2016 - 12/31/2017)   […***…] Quarterly Progress Report   Year 2 Q4
 (01/01/2018 - 03/31/2018)   […***…] Operational Milestone Progress Report  
Operational Milestone (OM) #2   […***…] Quarterly Financial Report   Year 2 Q4
 (04/01/2016 - 03/31/2018)   […***…] Operational Milestone Financial Report  
Operational Milestone (OM) #2   […***…] Quarterly Progress Report   Year 3 Q1
 (04/01/2018 - 06/30/2018)   […***…] Quarterly Financial Report   Year 3 Q1
 (04/01/2016 - 06/30/2018)   […***…] Operational Milestone Progress Report  
Operational Milestone (OM) #3   […***…] Quarterly Progress Report   Year 3 Q3
 (07/01/2018 - 10/31/2018)   […***…] Quarterly Financial Report   Year 3 Q3
(04/01/2016 - 10/31/2018)   […***…] Operational Milestone Financial Report  
Operational Milestone (OM) #3   […***…]

 

*Confidential Treatment Requested

 

 Page 3 of 8 

 

  

In the event that an Operational Milestone is met at the same time that a
quarterly report is due, Awardee shall only be required to submit the report for
the Operational Milestone.

 

For an explanation of reporting requirements, please refer to the Grants
Administration Policy. Additional reporting requirements may include cases such
as Suspension Events, substantial delays in Operational Milestones, Clinical
Advisory Panel requests for information and any other events that threaten the
ability to meet the terms of the award.

 

SIGN AND RETURN ALL PAGES TO CIRM CLIN2-08334

 

CIRM CONTACTS:

Michele Carter, Grants Management Specialist

Phone/Fax: […***…]                              Email: […***…]

 

Lisa Kadyk, Senior Science Officer

Phone/Fax: […***…]                              Email: […***…]

 

The CIRM home page is at http://www.cirm.ca.gov

 

CIRM Mailing Address:

 

California Institute for Regenerative Medicine

Attn: Michele Carter, Grants Management Specialist

1999 Harrison Street, Suite 1650

Oakland, CA 94612

 

 Page 4 of 8 

 

  

CIRM USE ONLY: 6445-601-6047001/H&S Code 125291.20 Statutes 2004

 



 Page 5 of 8 

 



 

APPENDIX A - CLIN2-08334

 

NOTICE OF AWARD – CLIN 2: CIRM Clinical Trial Stage Projects

California Institute for Regenerative Medicine

 

Operational Milestone achievement is an important indicator of progress and will
determine award disbursements. An initial disbursement will be made upon
execution of this agreement to fund the work needed to get to the first
Operational Milestone. Subsequent funds will not be disbursed until each
Operational Milestone is achieved. Achievement of the final Operational
Milestone determines the final award end date, which defines the period in which
you can conduct CIRM-funded activities and incur CIRM-funded expenditures. The
Operational Milestones selected by CIRM are listed below. These Operational
Milestones will be used as a basis for award disbursement unless further
modified with Prior Approval from CIRM. Changes to Operational Milestones and/or
Suspension Events shall be accomplished only by agreement of both parties via an
amendment to this NOA .

 

Operational Milestones (OM):

 

Total Patients: 24

 

OM   Milestone   Projected Date   Project Period   Payment (% of Award)  
Projected
Payment Date                           Project start   Apr. 2016   Q1  

$ 2,000,000

(59%)

  June 2016                       1   […***…]   […***…]   […***…]  

$ 1,100,000

(33%)

  Within 30 days after reaching OM                       2   […***…]   […***…]  
[…***…]  

$ 276,259

(8%)

  Within 30 days after reaching OM                       3   […***…]   […***…]  
[…***…]   n/a   n/a                           Total CIRM funds disbursed  
$  3,376,259    

 

Suspension Events:

Any event that halts or terminates the planned project including but not limited
to:

·A failure to manufacture and release the cell product

·A clinical hold order issued by the FDA

 

The Awardee must immediately report the occurrence of a Suspension Event to CIRM
and can use CIRM funds for allowable Project Costs up to 30 days following the
occurrence of a Suspension Event after which the Awardee must use its own
funding for the project. The Awardee must report to CIRM a plan to resolve the
issues associated with the Suspension Event within 30 days and then show
evidence that the Suspension Event has been resolved in order to re-initiate use
of CIRM funds.

 

Notwithstanding the foregoing, it is acknowledged that the dates listed in the
foregoing schedule are projections and that the failure to achieve any milestone
by the dates so indicated will not constitute a default under the Award.
However, as stated above, CIRM will not disburse additional funds under this
Award until that milestone is met.

 

*Confidential Treatment Requested

 

 Page 6 of 8 

 

  

APPENDIX B CLIN2-08334

 

NOTICE OF AWARD – CLIN 2: CIRM Clinical Trial Stage Projects

California Institute for Regenerative Medicine

 

Communication Plan for CIRM-Funded Clinical Trial

 

[tex10-3logo.jpg]

 

*Upon notification of an FDA Clinical Hold, Sponsor must inform CIRM within 24
hrs. of receipt of the FDA notice. In cases where the FDA communicates issues or
seeks information for a potential clinical hold, Sponsor will inform CIRM
concurrent with (i.e. within 24 hrs. of) their response to the FDA

 

I.SAE Reporting

 

Sponsor Reporting to CIRM

 

DSMB/DMC meetings will be conducted on a routine basis. During each meeting,
critical issues, unexpected problems and trends will be identified and
discussed. The Awardee will have responsibility for reporting any suspected
adverse reaction to study treatment that is both serious and unexpected, and any
event of impact to the clinical project to CIRM concurrent with FDA
notification. In addition, Awardee will provide a summary of safety events, in
coordination with the meetings of the DSMB/DMC.

 

Awardee Safety Reporting Contacts:

 

·Deborah Ascheim, Principal Investigator

Phone: (310) 358-3200; Email: […***…]

·Brian Fedor, Clinical Study Manager

·Phone: (310) 358-3201; Email: […***…]

 

CIRM Safety Reporting Contacts:

 

·Lisa Kadyk, Senior Science Officer

Phone/Fax: […***…]; Email: […***…]

·Ramona Doyle, M.D., Vice President of Therapeutics

Phone/Fax: […***…]; Email: […***…]

 

 Page 7 of 8 

 

  

II.Other Study Related Press Releases and Trial Hold “Crisis Reporting”

 

The Awardee Clinical Trials Operation Manager will have primary responsibility
of communication with CIRM overall project information, including study
decisions and “crisis” issues or other occurrences that may impact the conduct
of the trial and to do so within 24 hours of determination by the DSMB/DMC. Upon
notification of an FDA Clinical Hold, Awardee will inform CIRM. CIRM will also
be notified of an announced FDA audit within 7 business days, and other study
related issues at least 5 business days advanced notice.

 

Any news releases and/or public statements related to this CIRM grant will be
approved by both sides to ensure consistency of message, however Awardee shall
have the right to release such statements and make such filings as it deems
necessary to comply with Federal and State laws and regulations without the
prior consent of CIRM. In addition, once language has been approved by CIRM,
Awardee shall have the right to use it in subsequent filings or releases.

 

Awardee and CIRM agree to provide reasonable advanced notice (at least 5
business days, if possible) of news releases and/or public statements related to
this grant, to the other party, in order to give the other party an opportunity
to review and suggest edits to the content. However, both Awardee and CIRM
retain the ultimate right of authority regarding their external communications.
Neither Awardee nor CIRM shall use the name of the other party in public-facing
documents, statements or presentations without the prior consent of an
authorized individual within the organization.

 

Management and Communications Contacts:

 

·For Awardee, the authorized individuals shall be the Authorized Organizational
Official for this award and Capricor Vice President of Finance AJ Bergmann
([…***…]; […***…]), and the Chief Financial Officer of Capricor, Leland Gershell
([…***…])

 

·For CIRM, the authorized individuals shall be the Sr. Director of Public
Communications, Kevin McCormack ([…***…]; […***…]), and Vice President of
Therapeutics, Ramona Doyle, M.D.

([…***…];[…***…])

 

III.Routine Communications

 

Awardee and CIRM will have a mutual commitment towards maintaining communication
between quarterly reports.

 

 Page 8 of 8 

 

 

